internal_revenue_service number release date index number ----------------------- --------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-136643-07 date date ----------------------- taxpayer joint_venture -------------------- agreement --------------------------------- agreement ------------------------------------- trust date x y x y z date year child child ---------------------- -------------------------- -------------------- -------------------------- ------ ------ ------ ------------------ ------- --------------- ---------------------- dear ----------------- this is in response to your representative’s letter dated date and prior correspondence requesting a ruling under sec_2703 of the internal_revenue_code facts the facts provided are as follows on date in year taxpayer and two other unrelated individuals x and y collectively the joint venturers executed agreement whereby joint_venture was formed joint_venture was formed primarily to acquire hold lease and sell real_property the relative interests of the joint venturers in joint_venture are as follows taxpayer - x x - y and y - z plr-136643-07 sec_12 of agreement provides that a joint venturer may sell assign transfer or pledge his interest in joint_venture any transfer of an interest must be of the entire_interest of joint_venture except with the unanimous written consent of the joint venturers or as otherwise provided herein subject_to any transfer or assignment of any interest in joint_venture the interest shall remain subject_to the restrictions of the agreement any person purchasing an interest in joint_venture is a joint venturer agreement does not contain any provisions to provide for the purchase of the interest of a deceased joint venturer accordingly on date the joint venturers executed agreement which provides that upon the death of each joint venturer joint_venture shall purchase and the estate of the deceased joint venturer shall sell all of his interest to joint_venture at a price equal to the deceased joint venturer’s equity in the book_value of joint_venture as of the end of the most recent fiscal quarter it is represented that the actual fair_market_value of the assets in joint_venture exceeds their book_value since year joint_venture has continued to own and lease real_estate and operate in accordance with agreement agreement sec_1 and are in full force and effect the identity and interests of the joint venturers has not changed joint_venture is classified as a partnership for federal_income_tax purposes agreement sec_1 and were entered into prior to date and have not been substantially_modified since date and date respectively taxpayer plans to sell his x interest in joint_venture to trust trust is an irrevocable_trust to benefit taxpayer’s children child and child it is represented that the sales_price of taxpayer’s interest in joint_venture will be equal to the fair_market_value of taxpayer’s interest trust will assume taxpayer’s right and obligation as a surviving joint venturer to cause joint_venture to purchase the other joint venturer’s interests upon their deaths at book_value however taxpayer’s life and not the lives of his children will continue to be treated as the measuring life for purposes of agreement therefore if taxpayer dies before either of the other joint venturers trust will be required to sell its interest in joint_venture to the other joint venturers at book_value conversely if one of the joint venturer’s dies before taxpayer then trust and the other surviving joint venturer will be obligated to purchase the interest of the deceased joint venturer at book_value taxpayer’s children are in a lower generation than x and y article two of trust provides that while taxpayer is living the trustees shall distribute the net_income of trust one-half to child and one-half to child provided that the share of either who is not in life shall be distributed to his or her living lineal_descendants per stirpes and if none shall be added to the other share article three provides that following taxpayer’s death the trust property shall be distributed one-half to child and one-half to child provided that the share of either who is not then in life shall be distributed to his or her living lineal_descendants per stirpes or if none shall be added to the other share plr-136643-07 article five f provides that taxpayer shall have no right to alter amend revoke or terminate trust and taxpayer shall have no right title or interest in and no power or privilege to control or affect the trust property or the income therefrom article five a provides that it is taxpayer’s intention that the trust be a grantor_trust for income_tax purposes accordingly taxpayer has the power during his lifetime at any time and from time to time acting in a non-fiduciary capacity without the approval or consent of any person including the trustees to reacquire the trust corpus by substituting other_property of an equivalent value the trustees of trust are child and child taxpayer requests a ruling that the exception under sec_25_2703-1 of the gift_tax regulations will apply to the transfer of taxpayer’s interest to trust and therefore sec_2703 will not apply to the valuation of taxpayer’s interest law and analysis sec_2703 provides that for purposes of subtitle b of the code relating to estate gift and generation-skipping_transfer taxes the value of any property is determined without regard to any option agreement or other right to acquire or use the property at a price less than the fair_market_value of the property without regard to such option agreement or right or any restriction on the right to sell or use such property sec_25_2703-1 provides that a right or restriction may be contained in a partnership_agreement articles of incorporation corporate bylaws a shareholder agreement or any other agreement sec_2703 provides that sec_2703 shall not apply to any option agreement right or restriction which meets each of the following requirements it is a bona_fide business arrangement it is not a device to transfer such property to members of the decedent’s family for less than full and adequate_consideration in money or money’s worth and its terms are comparable to similar arrangements entered into by persons in an arms’ length transaction sec_25_2703-1 sets forth the same requirements sec_25_2703-1 provides that a right or restriction is considered to meet each of the three requirements described in sec_25_2703-1 if more than percent by value of the property subject_to the right or restriction is owned directly or indirectly within the meaning of sec_25_2701-6 by individuals who are not members of the transferor’s family in order to meet this exception the property owned by those individuals must be subject_to the right or restriction to the same extent as the property owned by the transferor sec_25_2703-2 provides that sec_25_2703-1 applies to any right or restriction created or substantially_modified after date and is effective as of date with respect to transfers occurring prior to date and for purposes of determining whether an event occurring prior to date constitutes a plr-136643-07 substantial modification taxpayers may rely on any reasonable interpretation of the statutory provisions sec_25_2703-1 provides that a right or restriction that is substantially_modified is treated as a right or restriction created on the date of the modification any discretionary modification of a right or restriction whether or not authorized by the terms of the agreement that results in other than a de_minimis change to the quality value or timing of the rights of any party with respect to property that is subject_to the right or restriction is a substantial modification the addition of any family_member as a party to a right or restriction including by reason of a transfer of property that subjects the transferee family_member to a right or restriction with respect to the transferred property is considered a substantial modification unless the addition is mandatory under the terms of the right or restriction or the added family_member is assigned to a generation determined under the rules of sec_2651 no lower than the lowest generation occupied by individuals already party to the right or restriction there are exceptions to this rule in sec_25_2703-1 which do not apply to this case the generation to which any person other than the transferor belongs is determined under sec_2651 sec_2651 provides that an individual who is not assigned to a generation by reason of sec_2651 and c is assigned to a generation on the basis of the date of such individual’s birth with an individual born more than ½ years but not more than ½ years after the date of the birth of the transferor assigned to the first generation younger than the transferor and similar rules for a new generation every years agreement sec_1 and were entered into prior to date and have not been substantially_modified since date and date respectively when taxpayer transfers his interest in joint_venture to trust trust and the beneficiaries of trust child and child will be subject_to the restrictions in agreement sec_1 and this addition of taxpayer’s children as parties to the restrictions in the agreements is not mandatory under the terms of the agreements further child and child are assigned to a lower generation than taxpayer x and y as determined under sec_2651 therefore we conclude that the transfer of taxpayer’s interest in joint_venture to trust is a substantial modification of agreement sec_1 and under sec_25_2703-1 however more than percent of joint_venture is owned directly by members who are not members of taxpayer’s family x and y’s combined interest in joint_venture exceed sec_50 percent further x and y’s interests in joint_venture are subject_to the restrictions in agreement sec_1 and to the same extent as the taxpayer’s interest in joint_venture therefore the exception under sec_25 b applies accordingly the restrictions in the agreements are considered to meet each of the three requirements in sec_25 b based upon the facts and representations made we conclude that the exception under sec_25_2703-1 applies to the transfer of taxpayer’s interest in joint_venture to trust plr-136643-07 and therefore sec_2703 does not apply to the valuation of taxpayer’s interest on the date of the transfer we are specifically not expressing any opinion regarding the applicability of sec_2703 to i x and y’s interests in joint_venture as they have not requested any rulings on this matter and ii any subsequent transfers of taxpayer’s or x and y’s interest in joint_venture either during the duration of trust during the lives of the joint venturers or upon the death’s of x and y further we are specifically not expressing any opinion regarding the applicability of sec_2501 and sec_2702 to the proposed transfer by taxpayer to trust finally we are specifically not expressing any opinion regarding whether trust is a grantor_trust for income_tax purposes or whether trust is includible in taxpayer’s gross_estate under sec_2036 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the ruling requested in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination sincerely lorraine e gardner senior counsel branch passthroughs special industries enclosure copy for sec_6110 purposes
